Exhibit 10.18

 

LOGO [g284818g49l65.jpg]

2011 Leadership Incentive Plan

Effective April 11, 2011

Plan Objective: The objective of the Leadership Incentive Plan (“the Plan”) is
to attract, retain, motivate and reward leaders of the Company for driving the
Company to achieve specific corporate objectives.

Plan Summary: The Plan is a cash-based bonus program that provides payouts which
are earned based on corporate achievement of pre-established objectives and
personal achievement of pre-established individual performance objectives.

Plan Funding: The Plan is funded based on the achievement of certain revenue
levels for the fiscal year.

Eligible Employees: All regular full time employees holding a position of
Director, Senior Director, Vice President, Senior Vice President and CEO, who
are not on a commission plan or other individuals who may be identified and
approved by the Compensation Committee or the Chief Executive Officer, are
eligible for the Plan (“the Participants”). In order to earn a bonus under the
Plan, Participants must meet the following criteria:

 

  •  

Employed by Complete Genomics for a minimum of one full fiscal quarter

 

  •  

Have a successful performance review rating

 

  •  

Be employed by Complete Genomics, or one of its subsidiaries, on the day bonus
amounts, if any, are paid.

Eligible Earnings: Earned bonus amounts under the Plan are calculated as a
percentage of eligible earnings. Eligible earnings categories included in the
calculation are: base pay, holiday pay, vacation pay, and sick pay earned in
FY11 pursuant to the Company’s payroll system (“Eligible Earnings”).

Bonus Components: Participants bonus payments are based upon achievement of both
Corporate and Personal objectives broken into 3 areas:

 

  •  

Corporate Objectives

 

  •  

Company Revenue

 

  •  

Cash Balance

 

  •  

Individual Performance Objectives.

The weighting between corporate objectives and individual objectives varies by
level as shown in the table below. The corporate objectives for all Participants
are weighted with 70% being based on Revenue and 30% being based on Cash
Balance.



--------------------------------------------------------------------------------

Level

  

Corporate Weighting

  

Individual Weighting

CEO

   100%    0%

C-Suite / SVP

   75%    25%

Vice President

   60%    40%

Sr. Director

   40%    60%

Director

   20%    80%

Objectives: The following metrics were approved as the targets for the FY11
Leadership Incentive Plan.

Revenue – Weighting = 70%

 

Revenue Metric Payout Scale

                                                

Revenue* as % of revised AOP Revenue Target

     <75 %      75 %      85 %      92 %      100 %      105 %      110 %     
>120 % 

Payout **

     0 %      30 %      60 %      80 %      100 %      115 %      125 %      150
% 

Revenue target as approved by the Compensation Committee of the Board of
Directors

Cash Balance – Weighting = 30%

 

Year End Cash Metric Payout Scale

                        

YE Cash (Actual* - AOP Target)

   <=($ 6M)      ($ 4M )    ($ 2M )      Target   

Payout**

     0 %      50 %      75 %      100 % 

 

** Straight Line interpolation between points

Cash target as approved by the Compensation Committee of the Board of Directors.
Target may be modified by the Committee to adjust for major business events such
as financings or acquisitions.

Committee Discretion: The Compensation Committee retains the right to adjust the
Leadership Incentive Plan in its discretion.